UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1887


CARL THOMAS STURDIVANT,

                Plaintiff - Appellant,

          v.

KONE INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District for North Carolina, at Charlotte.    Robert J. Conrad,
Jr., Chief District Judge. (3:09-cv-00224-RJC-DSC)


Submitted:   March 31, 2011                     Decided:   April 8, 2011


Before WILKINSON and      NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl Thomas Sturdivant, Appellant Pro Se. Stephen Scott Muhich,
DYKEMA GOSSETT, PLLC, Grand Rapids, Michigan, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl    Thomas   Sturdivant   appeals   the    district     court’s

order    granting   summary   judgment    to   Defendant    in   this   action

alleging discrimination in employment and related violations of

state law.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Sturdivant v. Kone Inc., No. 3:09-cv-00224-RJC-

DSC (W.D.N.C. July 8, 2010).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                     2